DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozgo (US 2012/0174682) in view of Robrecht et al. (EP 2775249).
 	Regarding claim 12, Rozgo discloses a sealing device Fig. 1 for sealing a space filled with a fluid 24 in a MEMS sensor system 10, the sealing device comprising: a sealing unit encompassing a channel 30, which is connected to the space, and a sphere sealing element 40, configured to seal the channel, situated in the channel in such a way that the channel and/or the sealing element is configured in such a way that the sealing element is sealingly fixed in the channel via a mechanical clamping.  However, Rozgo fails to explicitly disclose that the channel includes a recess.  Robrecht et al., a sealing device for sealing fluid passages Fig. 1, discloses a channel 4 having a circular recess 7 for partially accommodating a sealing element 2 in a section adjacent to the sealing element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the channel of Rozgo with a recess as taught by Robrecht et al. in order to provide an even more reliable fixation of the sealing element with the channel.  	Regarding claim 13, Rozgo as modified discloses wherein the channel 30 and the sealing element 40 are configured in such a way that the sealing element is sealingly situated in the channel using an at least partial form fit. 	Regarding claim 14, Rozgo as modified discloses wherein a wall thickness of the channel 30 is established to form the at least partial form fit. 	Regarding claim 15, Rozgo as modified discloses wherein the sealing element 40 has a lesser elasticity (metal) than at least the section of the channel adjacent to the sealing element. 	Regarding claim 16, Rozgo as modified discloses wherein the sealing element 40 is made of metal, in particular steel, and/or the channel is made of plastic. 	Regarding claim 17, Rozgo as modified discloses wherein the sealing element 40 is sphere-shaped and the channel 30 includes a circular cross section. 	Regarding claim 19 Rozgo as modified discloses wherein a diameter of the sphere 40 is greater than a diameter of the channel 30. 	Regarding claim 20, Rozgo as modified discloses a pressure sensor 10, comprising: a sensor element 46 situated in a space at least partially surrounded by a fluid 38; and a sealing unit, the space sealed using the sealing unit, the sealing unit encompassing a channel 30, which is connected to the space, and a sealing element 40, configured to seal the channel, situated in the channel in such a way that the channel and/or the sealing element is configured in such a way that the sealing element is permanently sealingly fixed in the channel via a mechanical clamping, the channel including a recess (7 of Robrecht et al.) for partially accommodating the sealing element in a section adjacent to the sealing element. 	Regarding claim 21, Rozgo as modified discloses wherein the pressure sensor 46 is for use in an air conditioning system in a vehicle (automotive).
 	Regarding claim 22 Rozgo as modified discloses a method for permanently sealing two spaces filled with different fluids in a MEMS sensor system 10, the method comprising the following steps: providing a fluid connection to a closed space; placing a sealing unit in the fluid connection, the sealing unit including a channel 30, which is connected to the space; inserting a sealing element 40 into the channel; and fixing the sealing element in the channel to seal the channel via a mechanical clamping.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozgo in view of Robrecht et al. and further in view of Shuler et al. (US 2003/0152463). 	Regarding claim 18, Rozgo as modified discloses the invention as claimed above but fails to explicitly disclose wherein the sealing unit includes an insertion chamfer.  Shuler et al., a sealing device for sealing a space filled with a fluid, discloses the use of an insertion chamfer 326 Fig. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the channel of Rozgo with an insertion chamfer as taught by Shuler et al. in order to provide for an easier introduction or insertion of the sealing element into the channel. 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675